Citation Nr: 0204770	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  94-06 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for hypertensive 
cardiovascular disease, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from October 1974 to 
October 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied a rating in excess of 30 percent 
for service-connected hypertensive cardiovascular disease.  

On February 4, 1997, a hearing was held at the RO before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West Supp. 2001).  The Board remanded the 
veteran's claim for additional development in May 1997, and 
in a November 2001 supplemental statement of the case, the RO 
continued to deny a rating in excess of 30 percent for 
service-connected hypertensive cardiovascular disease.  


FINDINGS OF FACT

1. Neither the former criteria for evaluating cardiovascular 
disabilities, in effect when the veteran filed his claim for 
an increased rating, nor the revised criteria, which became 
effective January 12, 1998, are more favorable.

2.  The veteran's service-connected hypertensive 
cardiovascular disease is manifested by subjective reports of 
dyspnea on moderate exertion, tiredness, and a "heavy" 
feeling of the extremities; no significant coronary artery 
disease; a workload of 9.10 metabolic equivalents (METs); 
diastolic blood pressure readings of predominantly 100 or 
less, with medication; and no left ventricular dysfunction.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
hypertensive cardiovascular disease are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.104, Note (2), Diagnostic Codes 7007, 7101 (as in 
effect prior to and from January 12, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By a June 1978 rating decision, the RO granted service 
connection for hypertensive cardiovascular disease and 
assigned a 60 percent rating.  By a February 1981 rating 
decision, the disability rating for the veteran's condition 
(now diagnosed as hypertension) was reduced to 20 percent.  
By an October 1983 rating decision, the rating was decreased 
to 10 percent, but by a July 1984 rating decision, the rating 
was restored to 20 percent.  By an August 1989 rating 
decision, the rating for the veteran's condition (now 
redesignated as hypertensive cardiovascular disease) was 
increased to 30 percent, effective from February 1989.

In a December 1992 written statement, the veteran sought an 
increased rating for his cardiovascular disability.

In a January 1993 facsimile, the VA Medical Center (VAMC) in 
San Juan advised the RO that the veteran had not received any 
treatment there for a cardiovascular disability during the 
prior year.

At a September 1993 VA hypertension examination, the veteran 
said he had been on beta-blocker therapy since his 
hypertension was discovered.  At present, he took heart 
medication every day.  He was not a diabetic, but did smoke 
and consume alcohol.  He denied having any angina pectoris or 
intermittent claudication.  He complained of frequent 
feelings of "seasickness," which the examiner noted was not 
typical of transient ischemic attacks.  Examination of the 
eyes revealed increased light reflex, arteriolar thinning, 
and AV nicking.  There were no exudates, hemorrhages, or disc 
abnormalities.  The heart displayed normal sinus rhythm, a 
loud S4, and a questionable systolic murmur along the left 
sternal border.  Three blood pressure readings were noted to 
be as follows: 185 systolic over 102 diastolic, 180/100, and 
180/100.  The apex beat was inside the midclavicular line.  
Serum cholesterol was over 300.  A chest x-ray revealed no 
enlargement of the heart shadow.  An electrocardiogram (ECG) 
revealed normal sinus rhythm and a nonspecific T wave 
abnormality.  An echocardiogram revealed minimal tricuspid 
regurgitation and no systolic dysfunction.  The veteran was 
diagnosed as having hypertensive cardiovascular disease, 
lateral wall ischemia.  

VA records reflect that during an October 1993 outpatient 
visit, the veteran's blood pressure was noted to be 160/110. 

By an October 1993 rating decision, the RO confirmed the 30 
percent rating for hypertensive cardiovascular disease. 

In a November 1993 notice of disagreement, the veteran asked 
to undergo a stress test.  

In a March 1994 written statement, he complained of various 
symptoms reportedly due to his cardiovascular disability, 
including headaches, depressed mood, feeling as if he had a 
ball on the left side of his heart, and feeling as if his 
legs were heavy.  He suggested that his condition was 
limiting his employability. 

VA records reflect that the veteran sought to refill his 
heart medications in July 1995, August 1995 (when his blood 
pressure was noted to be 140/80), and September 1995 (when 
his blood pressure was 150/100).  During an April 1996 visit, 
his blood pressure was 140/84.  His pupils were equal, round, 
and reactive to light and accommodation.  There were no 
hyphema, retinal hemorrhages, or AV nicking.  The heart 
emitted a regular rhythm with no murmurs.  The veteran 
obtained refills of his medications again in July 1996 (when 
his blood pressure was 160/110).  During a September 1996 
visit, his blood pressure was 180/100.  No significant 
abnormalities were noted concerning his heart, and he again 
obtained a refill of his medications. 

In December 1996, the RO issued a statement of the case, 
which referenced the laws and rating criteria pertinent to 
the veteran's claim for increased rating.

The veteran testified at the RO before the undersigned in 
February 1997.  He stated that his cardiac condition had 
worsened and that he experienced headaches and dizziness.  He 
had worked as an electronic professor part time for the prior 
seven years.  The job mostly involved standing, but the 
veteran said he could not give the total effort this work 
deserved.  Whenever he performed a task, he would tire and 
feel as though he could not breathe.  He said his legs would 
swell and feel very heavy.  He felt that there was a bulging 
sensation near his heart.  When he wrote on the blackboard, 
his arm would tire and he would have to put it down.  He 
would have difficulty breathing when doing stressful work or 
walking for long distances, such as in a supermarket.  He 
felt the need to sit down frequently, and had apparently 
missed work frequently because of his symptoms.

He would frequently wake up feeling nervous, and took 
medication for this with some relief.  He would get severe 
headaches (feeling like his head would explode) and his heart 
would start beating fast.  The veteran claimed that the 
medication he took made him feel weak, but when he did not 
take medication, he felt a pressure in the back of his neck 
and his eyes would start burning.  Sometimes he felt as if 
his medications were not really doing anything for him.  When 
this happened, he would just lay down and after a while his 
symptoms would resolve spontaneously.  In his free time, he 
would work on his car, fix electronic equipment, or help with 
household chores a little.  

The veteran said that all of his treatment was provided by 
the VAMC, and that he had not sought any private treatment.  
He would go to VA when his medication ran out or when he did 
not feel well.  Over the prior year, he estimated that he had 
sought VA treatment approximately three or four times.  He 
was last treated at the VAMC during the prior December, when 
his blood pressure was found to be higher than normal.  He 
confirmed that he had not applied for benefits from the 
Social Security Administration (SSA).  

In May 1997, the Board remanded the veteran's claim so that 
additional records could be obtained and a new examination 
could be scheduled.

VA medical records reflect that the veteran sought a refill 
of his medications in May 1997, when his blood pressure was 
noted to be 160/100. 

In a June 1997 letter, the RO asked the veteran for his 
assistance in obtaining updated treatment records.  In August 
1997, the veteran confirmed that the only treatment he had 
received for his cardiovascular disability was at the VAMC.

During an outpatient visit to the VAMC for heel pain in 
August 1997, the veteran's blood pressure was 170/100.  

In November and December 1998, documents were associated with 
the claims file, which indicated that the veteran had applied 
for SSA disability benefits.  

The veteran underwent an ECG in April 2001.  It revealed a 
normal sinus rhythm, minimal voltage criteria for left 
ventricular hypertrophy (which was considered possibly a 
normal variant), septal infarct, age undetermined, and a T-
wave abnormality (lateral ischemia was to be considered in 
this regard). 

In a July 2001 letter, the RO advised the veteran as to the 
evidence necessary to establish entitlement to an increased 
rating, and what information or evidence was still needed 
from him.

The veteran underwent a VA heart examination in October 2001.  
The claims folder was reviewed by the examiner.  The veteran 
reported that he was an occasional cigarette smoker, 
sporadically using less than half a pack per day.  He 
continued to teach at a local college.  He felt a sensation 
of fullness on the left side of his chest at rest or upon 
effort.  This symptom sometimes lasted all day and was not 
associated with any other symptoms.  He complained of leg 
swelling and claimed to feel dyspnea upon moderate exertion, 
such as when he washed his car (he would have to stop due to 
tiredness).  He denied having any paroxysmal nocturnal 
dyspnea or orthopnea.  He was taking three types of 
medication daily.  

Upon examination, the veteran appeared obese and in no acute 
distress.  Pupils were equal, round, and reactive to light 
and accommodation.  There was no jugular venous distention in 
the neck.  Heart rhythm was regular with ventricular filling 
gallop.  The point of maximal impulse was palpated between 
the sixth and seventh intercostal space.  There was no 
evidence of congestive heart failure.  A chest x-ray was 
normal.  An EKG revealed sinus bradycardia.  An ECG revealed 
preserved left ventricular performance with 65 percent 
ejection fraction and no wall motion abnormalities.  A stress 
test revealed 9.10 METs.  Blood pressure readings were 170/80 
and 160/80.  Heart rate was 62 beats per minute, and the 
respiration rate was 12 breaths per minute. 

The examiner noted that although the veteran complained of 
dyspnea on exertion, the cardiovascular studies and physical 
examination failed to reveal evidence of congestive heart 
failure.  The stress test showed excellent exercise 
tolerance, with a functional capacity adequate for the 
veteran's age. Finally, the examiner noted that the veteran's 
complaints were not in accordance with the physical findings 
or the cardiovascular studies. 

In a November 2001 supplemental statement of the case, the RO 
confirmed the 30 percent rating for hypertensive 
cardiovascular disease.  This supplemental statement of the 
case included references to the revised rating criteria 
detailed below.

In a January 2002 written statement, the veteran's 
representative asserted that the veteran's condition caused 
him constant fatigue and dizziness with the least exertion. 


II.  Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to provide a claim form and notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
There is no issue as to substantial completeness of the 
veteran's application for an increased rating for 
hypertensive cardiovascular disease.  He has been notified as 
to the criteria for an increased rating in the discussions in 
the October 1993 rating decision, the December 1996 statement 
of the case, and the November 2001 supplemental statement of 
the case.  VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The claims file includes VA outpatient records, the reports 
of two VA cardiovascular examinations, and the transcript of 
the veteran's February 1997 Board hearing. 

The Board is mindful that the claims file contains documents 
received in November and December 1998 indicating that the 
veteran was, at that time, seeking disability benefits from 
the SSA.  It does not appear that the RO has attempted to 
obtain any medical records from the SSA.  However, the 
veteran has explicitly indicated that all of his treatment 
for hypertensive cardiovascular disease has been obtained at 
the San Juan VAMC, and the claims file is replete with 
medical records from this facility.  Neither the veteran nor 
his representative have indicated that any outstanding 
medical records exist which would add further evidence in 
favor of the claim for increased rating, and the claims file 
already contains two thorough examination reports detailing 
the veteran's cardiovascular symptoms and findings.  There is 
no indication that any extant SSA records would contain 
evidence that is not already a part of the record or that is 
relevant to the current determination, and the Board finds 
that a delay to request such records would only serve to 
delay final adjudication of this claim. 

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  Additional development would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In its November 2001 supplemental statement of the case, the 
RO did not specifically reference the VCAA, and the Board has 
considered whether there is any prejudice to the veteran in 
its consideration of the VCAA and its implementing 
regulations in the first instance.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The 
requirements of the VCAA having been met, there is no 
possible benefit to be derived from sending the case back to 
the RO for explicit consideration in the first instance.  
Because the implementing regulations do not provide any 
substantive rights or impose any duties beyond those provided 
in the VCAA, the Board's consideration of them in the first 
instance is not prejudicial to the veteran, and the Board may 
proceed to consider the appeal.

B.   Claim for increased rating 
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition. 38 
C.F.R. § 4.1 (2001).  Examination reports are to be 
interpreted in light of the whole-recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's service-connected hypertensive cardiovascular 
disease is presently evaluated as 30 percent disabling.  
Prior to January 12, 1998, hypertensive heart disease was 
evaluated in accordance with the criteria set forth at 38 
C.F.R. § 4.104, Diagnostic Code 7007 (1997).  Under the old 
regulation, a 30 percent rating is assigned where there is 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, and moderate dyspnea on 
exertion.  A 60 percent rating is assigned for marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beat beyond midclavicular line, sustained diastolic 
hypertension, diastolic 120 or more, which may later have 
been reduced, dyspnea on exertion, and more than light manual 
labor is precluded.  A 100 percent rating required definite 
signs of congestive failure, and more than sedentary 
employment is precluded.  38 C.F.R. § 4.104, Diagnostic Code 
7007 (1997).

When the regulations concerning entitlement to a higher 
rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that are to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
old rating criteria may be applied throughout the period of 
the appeal, if they are more favorable to the veteran; but 
the new rating criteria are only applicable to the time since 
January 12, 1998, when the new regulations became effective. 

In the period prior to January 12, 1998, the veteran visited 
the VAMC on numerous occasions to have his medications 
refilled.  However, none of the blood pressure readings taken 
during these visits reflect a diastolic reading of over 110.  
A chest x-ray taken in September 1993 revealed no enlargement 
of the heart shadow, and the apex beat was inside the 
midclavicular line.  The veteran maintained his job as a part 
time professor, worked on his car, and was able to help with 
household chores.  Thus, he is not entitled to a rating in 
excess of 30 percent for the period prior to January 12, 
1998, under the old version of Diagnostic Code 7007.  

Effective January 12, 1998, hypertensive heart disease is 
rated as 30 percent rating disabling when testing discloses a 
workload of greater than 5 METs but not greater than 7 METs, 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating requires chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2001).

(One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2) (2001)).

The Board has separately applied the new and the old versions 
of the regulation for the period beginning January 12, 1998, 
and has determined that the new and old provisions are 
equally favorable to the veteran as, under either version, he 
is entitled to no more than a 30 percent schedular rating 
during this period.  This is so because the preponderance of 
the evidence reveals that, since January 12, 1998, the 
veteran has not had symptoms of hypertensive cardiovascular 
disease which satisfy the 60 percent or higher ratings under 
either the old or the new rating criteria.

During his October 2001 VA examination, the veteran reported 
having dyspnea upon moderate exertion (such as washing a car) 
and stated that he was still taking medication daily for his 
condition.  However, the stress test revealed a workload of 
9.10 METs, and the two blood pressure readings taken revealed 
a diastolic level of 80.  There was no evidence of congestive 
heart failure, and a chest x-ray was normal (i.e., there was 
no mention of an enlarged heart).  Neither the ECGs taken in 
April 2001 or October 2001 specifically indicated a left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  In fact, the October 2001 ECG revealed preserved 
left ventricular performance with an ejection fraction of 65 
percent.  The veteran reported that he continued to teach at 
a local college, and he showed excellent exercise tolerance 
during the stress test (with a functional capacity adequate 
for his age).  There was no evidence of congestive heart 
failure. 

Thus, the evidence clearly indicates that the veteran is not 
entitled to a rating in excess of 30 percent for hypertensive 
cardiovascular disease for the period beginning January 12, 
1998, under either the old or revised versions of Diagnostic 
Code 7007. 

The Board has also considered the application of Diagnostic 
Code 7101 for hypertensive vascular disease, as the veteran 
is essentially service connected for hypertension.  Under 
both the old and revised rating criteria, a 60 percent rating 
is warranted where the diastolic pressure is predominantly 
130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).  As detailed 
above, the evidence shows that the veteran's hypertension is 
well controlled and that his diastolic pressure readings are 
predominantly less than 100. 

In sum, the veteran's symptoms and clinical findings do not 
merit a rating in excessive of 30 percent.  While the Board 
has considered the doctrine of benefit of doubt, the record 
does not provide an approximate balance of positive and 
negative evidence on the merits.  38 U.S.C.A. § 5107 (West 
Supp. 2001).  The RO has applied the rating schedule 
accurately, and there is no basis for assignment of a higher 
evaluation.

ORDER

Entitlement to a rating in excess of 30 percent for 
hypertensive cardiovascular disease is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

